MEMORANDUM **
Soon Hak Baek, his wife, Eun Joo Baek, and his daughter, In Hee Baek, natives and citizens of South Korea, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) order of removal and denial of a motion to continue. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam). We deny in part and dismiss in part the petition for review.
The IJ did not abuse his discretion in denying petitioners’ motion to continue because petitioners’ eligibility for relief was speculative and not immediately available. See id. at 1247.
We lack jurisdiction to consider petitioners’ contention that they are eligible for a waiver because this issue was not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.